Citation Nr: 0406771	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this claim in November 2003 for 
further development.  As noted in the prior remand, the 
veteran's appeal was advanced on the docket for good or 
sufficient cause.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2003, the Board remanded the issue on appeal for 
further development to include obtaining records documenting 
psychiatric treatment at the Corpus Christi VA outpatient 
clinic and/or mental health clinic and/or PTSD clinic.  
Additionally, the Board required that following completion of 
the development, the RO was to provide the veteran and 
representative with a supplemental statement of the case and 
be given an opportunity to respond thereto.  The veteran's 
representative has correctly pointed out that medical records 
were not obtained from any Corpus Christi VA facility or no 
demonstration was made as to why these records were 
unavailable.  Further, the veteran's representative has noted 
that a supplemental statement of the case was not issued 
prior to the appeal being returned to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, while the Board regrets additional delay, the case 
must again be returned for RO action before the Board may 
properly proceed with appellate review. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All records documenting psychiatric 
treatment at the Corpus Christi VA 
outpatient clinic and/or mental health 
clinic and/or PTSD clinic should be 
obtained and made of record.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating for 
PTSD is warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




